DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed on 17 February 2022. Claims 1, 21, 24-30, 33-38 and 40 are pending in the application; claims 1, 29 and 36 are amended; and claims 2-20, 22-23, 31-32 and 39 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 21 and 24-30, 34-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Maltsev et al. (US 2012/0243638 A1).

Regarding claim 1, Maltsev discloses a device for assisting a millimeter wave (mmW) mesh network, the device comprising: 
a processor, the processor configured to (Fig. 19 Coordinating Device 1902, [0127]): 
(Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points; Fig. 19, [0119] “the communication device 1904 can, for example, notify the coordinating device 1902 that the communication device 1940 wants to establish higher band communication with the communication device 1910”; Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points), and indicating an antenna array associated with the candidate mmW base station  (Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) which utilize a directional antenna); 
send a second message, via a cellular radio access technology (RAT), to the candidate mmW base station, the second message indicating that the candidate mmW base station is to send a transmission via a mmW RAT in a direction during a time period using the antenna array ([0118] disclosing lower band communication is utilized to manage access to the upper band [0041] and [0147] disclosing the lower frequency band may be cellular bands used by LTE systems; [0119]-[0121] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements; [0124] disclosing the devices form directional links and inform the coordinating device; [0127] the connectivity table comprises the known or available links which have an associated beam direction); 
receive a third message, via the cellular RAT, from a neighboring mmW base station, the third message indicating a power of the transmission at the neighboring mmW base station ([0118] disclosing using the lower band for managing access to the higher band; and [0120]-[0122] coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices implicitly the coordinating device receives the measurement results; [0118] “to determine whether neighboring communication devices have capability, availability, and/or sufficient link quality in the higher band to establish communication using the higher band”); and 
send a fourth message to the candidate mmW base station that comprises an indication for the candidate mmW base station to join the mmW mesh network when the power of the transmission at the neighboring mmW base station conforms to a requirement of the mmW mesh network ([0122]-[0123] disclosing the coordinating device determines a schedule that produces lower mutual interference for the devices and transmits the schedule to the devices).  

Regarding claim 21, Maltsev discloses the device of claim 1, wherein the processor is configured to determine that the power of the transmission at the neighboring mmW base station conforms to the requirement of the mmW mesh network by determining that the power of the transmission at the neighboring mmW base station indicates that interference between the candidate mmW base station and the neighboring mmW base station is below a level that minimizes interference to the mmW mesh network ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule with lower mutual interference and prevents transmission with higher mutual interference).  

Regarding claim 24, Maltsev discloses the device of claim 1, wherein the processor is further configured to determine a transmission start time and a transmission end time ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule).  

Regarding claim 25, Maltsev discloses the device of claim 24, wherein the time period comprises the transmission start time and the transmission end time  ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”).  

Regarding claim 26, Maltsev discloses the device of claim 1, wherein the transmission is associated with a mmW beam (Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) with a smaller  beamwidth).  

Regarding claim 27, Maltsev discloses the device of claim 1, wherein the processor is further configured to receive the third message from the neighboring mmW base station by receiving the third message from the neighboring mmW base station after the time period ([0119]-[0122] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements and coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices implicitly the measurement results are indicated to the coordinating device after the scheduled measurement period).

Regarding claim 28, Maltsev discloses the device of claim 1, wherein the time period prevents one or more mmW base stations associated with the mmW mesh network other than the candidate mmW base station from transmitting during the time period (this is a feature of intended use and not limiting to the device of claim 1; however, [0120]-[0121] For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices. The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices. The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band).  

Regarding claim 29, Maltsev discloses a mmW base station for assisting a millimeter wave (mmW) mesh network, the mmW base station comprising: 
a processor, the processor configured to (It is implicit in the disclosure of Maltsev that some sort of processing circuitry performs the functions disclosed therein): 
send a first message, via a cellular radio access technology (RAT), the first message indicating a request to join the mmW mesh network, and indicating an antenna array associated the mmW base station (Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points; [0118] disclosing lower band communication is utilized to manage access to the upper band; Fig. 19, [0119] “the communication device 1904 can, for example, notify the coordinating device 1902 that the communication device 1940 wants to establish higher band communication with the communication device 1910”; Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) which utilize a directional antenna); 
receive a second message, via the cellular RAT, the second message indicating a time period for sending a transmission via a mmW RAT; send the transmission in a direction during the time period using the antenna array ([0118] disclosing lower band communication is utilized to manage access to the upper band [0041] and [0147] disclosing the lower frequency band may be cellular bands used by LTE systems; [0119]-[0121] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements; [0124] disclosing the devices form directional links and inform the coordinating device; [0127] the connectivity table comprises the known or available links which have an associated beam direction); and 
receive a third message, via the cellular RAT, indicating that a power of the transmission received at a neighboring mmW base station conforms to a requirement of the mmW mesh network ([0118] disclosing using the lower band for managing access to the higher band; and [0120]-[0123] coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices. The coordinating device determines a schedule that produces lower mutual interference for the devices and transmits the schedule to the devices).  

Regarding claim 30, Maltsev further discloses the mmW base station of claim 29, wherein the requirement of the mmW mesh network comprises an indication that interference between the mmW base station and the neighboring mmW base station is below a level that minimizes interference to the mmW mesh network ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule with lower mutual interference and prevents transmission with higher mutual interference).  

Regarding claim 33, Maltsev further discloses the mmW base station of claim 29, wherein the time period comprises a transmission start time and a transmission end time ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule).  

Regarding claim 34, Maltsev further discloses the mmW base station of claim 29, wherein the transmission is a mmW beam (Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) with a smaller  beamwidth).  

Regarding claim 35, Maltsev further discloses the mmW base station of claim 29, wherein the time period prevents one or more mmW base stations in the mmW mesh network other than the mmW base station from transmitting during the time period (this is a feature of intended use and not limiting to the device of claim 1; however, [0120]-[0121] For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices. The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices. The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band).  

Regarding claim 36, Maltsev discloses a mmW base station for assisting a millimeter wave (mmW) mesh network, the mmW base station comprising: 
a memory; and a processor,  the processor configured to (It is notoriously well-known to implement communication devices in this manner): 
receive a first message, via a cellular radio access technology (RAT), the first message indicating a time period for receiving a(Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points; [0118] disclosing lower band communication is utilized to manage access to the upper band; [0120] to avoid interference. For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices; [0121] “The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band.”); 
send a second message, via the cellular RAT, the second message indicating a power of the transmission received in a direction from the candidate mmW base station by an antenna array associated with the mmW base station ([0118] disclosing lower band communication is utilized to manage access to the upper band [0041] and [0147] disclosing the lower frequency band may be cellular bands used by LTE systems; [0119]-[0122] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements. The coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices implicitly the device sends the measurement results; [0124] disclosing the devices form directional links and inform the coordinating device; [0127] the connectivity table comprises the known or available links which have an associated beam direction); and 
receive a third message comprising an indication that the power of the transmission received in the direction from the candidate mmW base station by the antenna array associated with the mmW base station conforms to a requirement of the mmW mesh network ([0118] disclosing using the lower band for managing access to the higher band; and [0120]-[0123] coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices. The coordinating device determines a schedule that produces lower mutual interference for the devices and transmits the schedule to the devices).  

Regarding claim 37, Maltsev further discloses the mmW base station of claim 36, wherein the processor is configured to determine that the power of the transmission received in the direction from the candidate mmW base station by the antenna array associated with the mmW base station conforms to the requirement of the mmW mesh network ([0118] “for one or more of the communication devices (e.g., 1904, 1906, 1908, 1910) to determine whether neighboring communication devices have capability, availability, and/or sufficient link quality in the higher band to establish communication using the higher band.”). 

Regarding claim 38, Maltsev further discloses the mmW base station of claim 36, wherein the requirement of the mmW mesh network indicates interference between the candidate mmW base station and the mmW base station is below a level that minimize interference to the mmW mesh network ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule with lower mutual interference and prevents transmission with higher mutual interference).

Regarding claim 40, Maltsev further discloses the mmW base station claim 36, wherein the time period prevents the mmW base station from transmitting during the time period ([0120]-[0121] For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices. The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices. The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band).   

Response to Arguments
Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference of record Maltsev does not disclose the feature, “sending a second message…indicating the candidate mmW station is to send a transmission via a mmW RAT in a direction during a time period using the antenna array.” Examiner respectfully disagrees. Maltsev discloses the devices establish directional links and inform the coordinating device of these established directional links. See Maltsev at [0124] disclosing “The communication devices (e.g., 1904, 1906, 1908, 1910) may perform link establishment procedures for the higher band…an initiating communication device may perform a search routine…The search routine may include, for example, transmission of test signal(s) such as preamble/pilot signals using the higher band and repositioning of beams of transceivers…. A receiving communication device may receive the test signal(s) and determine whether a link quality in the higher band is sufficient and/or make beam adjustments to improve link quality. Further test signals may be transmitted by the initiating communication device using the higher band to facilitate…fine beam-forming adjustments in the higher band. Once a link is established in the higher band between the initiating communication device and the receiving communication device, one or both of the initiating and receiving communication devices may notify the coordinating device 1902 about the newly established link.” See also Fig. 2, [0046]-[0047] disclosing use of narrow beam widths for the higher frequency bands. As such, Maltsev discloses the links established in the higher frequency bands have a particular direction.
Maltsev discloses the coordinating device is notified of the established links and builds a connectivity table of the available links for scheduling communications on the higher band. As such, examiner sees a scheduling notification from the coordination device to another device on which link to use and when to use it as both indicating the direction because the link is associated with a particular direction and at a particular time.
For these reasons, applicant’s arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfe et a. (US 20020159409); Sadri et al. (US 20100135238 A1), Yuk et al. (US 9,137,852)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461